AMENDED AND RESTATED CONDITIONAL PURCHASE AGREEMENT THIS AMENDED AND RESTATED CONDITIONAL PURCHASE AGREEMENT (thisAgreement) is made and entered into as of this 3rd day of May, 2016, by and among PETRO RIVER OIL CORP., a Delaware corporation (Purchaser), and HORIZON I INVESTMENTS LLC, a Delaware limited liability company (the Seller). W I T N E S S E T H: WHEREAS, the Purchaser and Seller have entered into the Conditional Purchase Agreement dated as of December 1, 2015 (the Prior Agreement); WHEREASE the Purchase and Seller wish to amend and restate the Prior Agreement, in its entirety, with this Agreement; WHEREAS, Seller holds the assets described on Exhibit A attached hereto (such assets shall be referred to herein as the Purchased Assets); WHEREAS, Seller desires to have a right and option to sell, assign, transfer, and deliver to the Purchaser, and the Purchaser desires to purchase and acquire from Seller (following Sellers election hereunder), the Purchased Assets, pursuant to the terms hereof; and NOW, THEREFORE, in consideration of the mutual covenants contained herein, and for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser agree as follows: ARTICLE IDEFINED TERMS Certain Defined Terms.
